DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

Status of Claims
Claim 1, 3-21, and 23-25 are pending with claims 1, 3-17, and 23 under examination and claims 18-21 and 24-25 withdrawn from consideration.
Claims 2 and 22 have been canceled.

Response to Amendment
The 112(f) claim interpretation set forth in the Final Rejection mailed on 05/17/2021 has been maintained.
Applicants amendments to the claims received on 10/15/2021 have overcome most of the 112(b) rejections previously set forth in the Final Rejection. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 10/15/2021, the previous prior art rejection based on Le Comte has been withdrawn and a new prior art rejection is set forth (see below).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“means for driving bottles” in claim 1.
“a spacing control mechanism for controlling a space” in claims 13 and 14

not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
For purposes of examination the Examiner is broadly interpreting “means for driving bottles” to include carousels, conveyors, transporters, magnetic actuators, motors, solenoids, pulleys, belts, sprockets, equivalent systems thereof, or combinations of equivalents systems thereof which are configured to move a bottle from an initial position to second position.
For purposes of examination, the Examiner is broadly interpreting “a mechanism for controlling the spacing” to include actuated stoppers, sprockets, cleats, magnetic actuators, rails, control sensors with a feedback loop to control the velocity of a bottle, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Applicant(s) recite “An automatic device capable of performing automated analyses” in the preamble of claim 1 however, Applicant(s) do not lay forth any structure capable of performing the intended function of the device in the body of the claim.  Therefore, since the preamble recites “capable of performing automated analysis” yet the body of the claim does not appear to provide a structure such as an analyzer, a detector, a sensor, or a photometer capable of providing analysis, then the scope of the claims is unclear because the Examiner is unsure of whether Applicant(s) are intending to include some type of analytical structure or not.  The Examiner suggests amending the claim language such that the body of the claims recite an analyzer structure capable of performing analysis. 
Claims 3-17 and 23 are rejected by virtue of claim dependency.

Claim 7 recites “a casing”.  Claim 1 previously recites “a case”.  It is unclear if the casing in claim 7 is the same case in claim 1 or if Applicant(s) are intending to recite an additional casing.  Is the storage module received in a casing inside of a case or is there only one casing that the storage module is received in?

Claim 11 recites “the front belt and the rear belt being moved in opposite directions by the same motor”.  It is unclear how the belts are capable of being moved in opposite directions by a single motor since a motor typically only rotates in a single direction.  How are the belts configured in order to allow a single motor to convey the belts in opposite directions from one another? 

Claim 15 recites “the front wheel”.  Claims 10, 9, and 1 do not recite “a front wheel”.  Therefore, it is unclear what “the front wheel” of claim 15 is referring to.  Claim 7 refers to “a 

Claim 16 recites “bottles of the largest size”.  However, Applicant(s) do not previously recite bottles of a larger size.  Therefore, it is unclear which bottles are bottles of the largest size. Perhaps applicants intend to recite “bottle of a larger size”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-4, 6-7, 9-11, 13, 15-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 2015/0101911; hereinafter “Friedman”), and further in view of Wan et al. (US 2018/0031590; hereinafter “Wan”)

Regarding claim 1, Friedman discloses an automatic device capable of performing automated analyses (Friedman; fig. 5C, #543A, [0050]) including: 
- a storage zone for storing a plurality of bottles (Friedman; fig. 5C, #520, [0050]), 
- an automated sampling system for selectively sampling contents of a respective bottles among the plurality of bottles stored in the storage zone (Friedman; fig. 5C, #543A, [0050]), 
- a first access opening to a loading zone (Friedman; fig. 5C, #540, [0050])
- the loading zone configured to introduce a new bottle that was not already stored in the automatic device into the automatic device (Friedman; fig. 5C, #540, [0058]), 
- a second access opening to an unloading zone (Friedman; fig. 5C, #542, [0050]), 
- the unloading zone configured to enable recovery of a respective bottle of the plurality of bottles that are no longer to be used by the automatic device (Friedman; fig. 5C, #542, [0061]), 
- a bottle conveyor and storage system (Friedman; fig. 5A in view of fig. 5C – see below),

    PNG
    media_image1.png
    635
    1118
    media_image1.png
    Greyscale

 configured selectively and individually to transport a respective bottle among those stored in the storage zone (Friedman; fig. 5A, #524C, [0051]), from a first location in the storage zone to the unloading zone (Friedman; figs. 5A and 5C – component 102 in the bottle conveyor and storage system is transported to unloading zone 542 along the path defined in the figure above) and the new bottle from the loading zone to a second location in the storage zone (Friedman; figs 5A and 5C – component 102 is conveyed along the path defined above from the loading zone 540 to the bottle conveyor and storage system), 
- the bottle conveyor and storage system including at least one storage module defining at least a part of the storage zone (Friedman; fig. 5A, [0050]) and a bottle entry/exit zone to the at least one storage module (Friedman; fig. 5A, #540, #542, [0050]), the at least one storage module being provided with means for driving bottles within the at least one storage module in a loop (Friedman; fig. 5B, #549, [0056]), to enable selective positioning of a bottle in the bottle entry/exit zone (Friedman; each movable wall 524 is driven in synchronism to move racks 100 in opposite directions along the delivery track 540 and return track 542; [0052]).

However, Wan discloses the analogous art of an automatic device capable of performing automated analysis (Wan; fig. 1, [0034]) including a storage zone for storing a plurality of bottles (Wan; fig. 1, #10, #20, [0036-0037]), a bottle conveyor and storage system (Wan; fig. 1, #10, [0036]), a first access opening (Wan; fig. 7, #101, [0052]), and a second access opening (Wan; fig. 7, #105, [0053]) wherein the automatic device further comprises a case (Wan; fig. 7, #104, [0036]), wherein the storage zone, the automated sampling system, and the bottle conveyor and storage system are all stored within the case (Wan; fig, 7, [0035-0036]), and wherein a first access opening and the second access opening are formed in a panel of the case (Wan; fig. 7, #101, #105, [0052-0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automated device of Friedman to further comprise a case configured to store the storage zone, the automated sampling system, and the bottle conveyor and storage system, wherein the first access opening and the second access opening are formed in a panel of the case, as taught by Wan, because Wan teaches the case protects the internal components; [0052]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Friedman and Wan both teach an automated sampling system comprising a bottle conveyor and storage system that makes up part of a storage zone.

Regarding claim 3, modified Friedman teaches the automatic device according to claim 1 above.
Modified Friedman does not teach a plurality of juxtaposed identical storage modules.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automated device of Friedman with a plurality of juxtaposed identical storage modules, because the plurality of juxtaposed identical storage modules is merely a duplication of parts that would allow a higher capacity of samples to be accommodated in the automated device. The modification resulting in the automated device of Friend configured with a plurality of juxtaposed identical storage modules.  Additionally, the courts held that reversal, duplication, or rearrangement of parts did not patentably distinguish over the prior art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a duplication of parts of the storage module and modified Friedman specifically teaches an exemplary automated device comprising a storage module.

Regarding claim 4, modified Friedman teaches the automatic device according to claim 1 above, the at least one storage module being removably mounted in the automatic device (Friedman; fig. 5F, #562, [0063])

Regarding claim 6, modified Friedman teaches the automatic device according to claim 1 above, the at least one storage module including a belt, carrying separators defining between them housings receiving the plurality of bottles of the storage zone (Friedman; fig. 5A, #524, #524c, [0051]).  

Regarding claim 7, modified Friedman teaches the automatic device according to claim 6 above, the belt being tensioned between a front wheel and a rear wheel and the belt having between the front wheel and the rear wheel two rectilinear portions, the at least one storage module including a casing having a curved portion guiding the plurality of bottles of the storage zone present between the separators in their movement around the rear wheel (Friedman; a casing is formed around turntable 552 by the extruded platform raised up in the vertical direction, fig. 5A, #544 defines front wheel, #546 defines rear wheel, [0051, 0054]).  

Regarding claim 9, modified Friedman teaches the automatic device according to claim 1 above, the bottle conveyor and storage system including a conveyor configured to transport the new bottle from the loading zone to the at least one storage module in which it must be stored and the bottle among those stored in the storage zone from the at least one storage module in which it was stored to the unloading zone (Friedman; bottles are introduced in delivery track 540, conveyed to the storage zone defined by claim 1 above, and then to the unloading zone 542, fig. 5C, #540, #542, #552, [0054]).

Regarding claim 10, modified Friedman teaches the automatic device according to claim 9 above, the conveyor including a front belt and a rear belt, the rear belt providing at least a part of the transport from the loading zone to the at least one storage module that has to receive the new bottle and the front belt providing at least a part of the transport to the unloading zone (Friedman; fig. 5F).  

    PNG
    media_image2.png
    397
    508
    media_image2.png
    Greyscale


Regarding claim 11, modified Friedman teaches the automatic device according to claim 10 above, the front belt and the rear belt being moved in opposite directions by the same motor (Friedman discloses a single motor 549 can synchronize movement of multiple sections; fig. 5F [0063]).  

Regarding claim 13, modified Friedman teaches the automatic device according to claim 10 above, including a spacing control mechanism for controlling a space between the bottles on the rear belt (Friedman; fig. 5C – rear belt 540 includes moving wall assemblies 525 comprising cleats 524C that control a space between the bottles, [0051]).  

Regarding claim 15, modified Friedman teaches the automatic device according to claim 10 above, the path of a bottle driven around the front wheel of the at least one storage module passing over the rear belt (As best understood, Friedman discloses the path of a bottle driven around the front wheel passes over the rear belt; fig. 5F).  

    PNG
    media_image3.png
    441
    508
    media_image3.png
    Greyscale


Regarding claim 16, modified Friedman teaches the automatic device according to claim 1 above, comprising an adapter, at least one bottle being of a smaller size and received in the adapter having an outside diameter corresponding to that of bottles of the largest size that can be used (Friedman; fig. 3, compartments 302 include adapters 304 to hold containers of different sizes; [0046]).  

Regarding claim 23, modified Friedman teaches the automatic device according to claim 10, the front belt and the rear belt being parallel to one another (Friedman; fig. 5F – front and rear belts are parallel).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, in view of Wan, and further in view of Hoffmann (EP 2455762A1; already of record – hereinafter “Hoffmann”).

Regarding claim 5, modified Friedman teaches the automatic device according to claim 4 above, wherein the at least one storage module being received in a housing (The at least one storage module being removably mounted has previously been discussed in claim 4 above.  Furthermore, and as best understood, the modification to the automated device of Friedman to further comprise a case configured to store the storage zone, the automated sampling system, and the bottle conveyor and storage system, as taught by Wan, has previously been discussed in claim 1 above).
	Modified Friedman does not teach the housing including a locking lever on which an operator can act to release the at least one storage module for its removal from the automatic device.
	However, Hoffmann teaches the analogous art of an automatic device capable of performing automated analyses (Hoffmann; fig. 2, #1, [0036]), and at least one storage module defining at least a part of the storage zone (Hoffman; fig. 2, #2, [0036) wherein the at least one storage module being received in a housing (Hoffman; fig. 2, #3, [0036]) including a locking lever on which an operator can act to release the at least one storage module for its removal from the automatic device (Hoffmann; fig. 2, #14, [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing of modified Friedman, to additionally include a locking lever to release the at least one storage module for its removal from the automatic device, as taught by Hoffmann, because Hoffmann teaches the locking lever couples the storage modules together with a defining space (Hoffmann; [0042]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Friedman and Hoffmann both teach an automatic device capable of performing automated analyses (Hoffmann; fig. 2, #1, [0036]), and at least one storage module defining at least a part of the 
	Note: “which an operator can act to release the at least one storage module for its removal from the automatic device” relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, in view of Wan, in view of Higashihara et al. (US 2009/0004063; already of record – hereinafter “Higashihara”), and further in view of Jennings (US 2002/0101310; already of record – hereinafter “Jennings”).

Regarding claim 8, modified Friedman teaches the automatic device according to claim 1 above, the at least one storage module including a plurality of pulleys (Friedman; fig. 5B, [0056]).
	Modified Friedman does not teach the pulleys being disposed so that each generates as it rotates a rotating magnetic field for driving a stirring rod present in a bottle at a corresponding location on the at least one storage module, the pulleys being driven by a same belt circulating between them.  
Modified Friedman does not teach the pulleys being disposed so that each generates as it rotates a rotating field for driving a stirring rod present in a bottle at a corresponding location on the at least one storage module, the pulleys being driven by a same belt circulating between them.
However, Higashihara teaches the analogous art of at least one storage module (Higashihara; fig. 1, #17, [0048]) wherein the at least one storage module includes a plurality of pulleys (Higashihara; figs. 9-10, #183, #251, #253, [0058]), the pulleys being disposed so that 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plurality of pulleys of modified Friedman with the plurality of pulleys disposed so that each generates, as it rotates, a rotating field for driving a stirring rod present in a bottle at a corresponding location on the storage module wherein the pulleys are driven by the same belt, as taught by Higashihara, because Higashihara teaches the plurality of pulleys that drive are driven by the sample belt and drive a stirring rod in the bottle at a corresponding location on the storage module allows the stirring rod to be stopped at a predetermined rotary position which provides a predetermined unobstructed path extending from the top of the container to the bottom wall, thereby allowing an aspirator to move down along the predetermined unobstructed path to an aspirating position adjacent to the bottom wall of the container, taking into account the predetermined rotary position (Higashihara; [0010]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Friedman and Higashihara both teach at least one storage module comprising a plurality of pulleys (Higashihara; fig. 1, #17, [0048]).
Modified Friedman does not teach each pulley contains at least one permanent magnet that generates a rotating magnetic field.
However, Jennings teaches the analogous art of a pulley that generates as it rotates, a rotating field (Jennings; fig. 10, #101, [0066]) wherein the pulley contains at least one permanent magnet (Jennings; fig. 10, #102), that generates a rotating magnetic field (Jennings; [0066]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plurality of pulleys that generates a rotating field for driving a stirring rod present in a bottle of modified Friedman with the pulley carrying at least one permanent magnet, as taught by Jennings, because Jennings teaches the pulley comprising the permanent magnet for driving .

Claim12 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, in view of Wan, and further in view of Le Comte et al. (US 2008/0318306; already of record – hereinafter “Le Comte”).

Regarding claim 12, modified Friedman teaches the automatic device according to claim 10 above, the conveyor including a deflector (Friedman; fig. 5C, #557A, [0059]).
Modified Friedman does not teach the deflector that expels a bottle driven against it by the rear belt toward the front belt.  
However, Le Comte teaches the analogous art of an automatic device capable of performing automated analyses (Le Comte; fig. 1, [0018]) including a storage zone for storing a plurality of bottles (Le Comte; fig. 1, #1, #4, [0056]) comprising a bottle conveyor and storage system (Le Comte; fig. 1, #7, [0070, 0079]), and a conveyor including a front belt (Le Comte; fig. 1, 4b, [0063]) and a rear belt (Le Comte; fig. 1, #4a, [0063]), and a deflector that expels a bottle driven against it by the rear belt towards the front belt (Le Comte; fig. 1).

    PNG
    media_image4.png
    426
    855
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration of the conveyor including a deflector of Friedman with the configuration of the conveyor including the deflector that expels a bottle driven against it by the rear belt towards the front belt, as taught by Le Comte, because Le Comte teaches the configuration of the conveyor including the deflector that expels a bottle driven against it by the rear belt towards the front belt advantageously allow the conveying line to fold on itself so a tube exchanging/loading device may be disposed across the front and rear belt in order to allow tubes to be transferred between the two tracks or to enable a tube on one track to overtake the tube in front of it on the same track; [0062]).
One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Friedman and Le Comte both teach an automatic device capable of performing automated analyses (Le Comte; fig. 1, [0018]) including a storage zone for storing a plurality of bottles (Le Comte; fig. 1, #1, #4, [0056]) comprising a bottle conveyor and storage system (Le Comte; fig. 1, #7, [0070, 0079]), and a conveyor including a front belt (Le Comte; fig. 1, 4b, [0063]) and a rear belt (Le Comte; fig. 1, #4a, [0063]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, in view of Wan, and further in view of Itoh (US 2016/0137426; Pub. Date: May 19, 2016).

Regarding claim 14, modified Friedman teaches the automatic device according to claim 13 above, the spacing control mechanism including an upstream pusher member and a downstream pusher member (Friedman; fig. 5C, rear belt 540 includes moving wall assemblies 525 comprising cleats 524C that control a space between the bottles.  A cleat 524C is provided upstream of a bottle and another cleat 524C is provided downstream of the bottle to convey the bottle).
Modified Friedman does not teach the spacing control mechanism comprising the upstream pusher member and the downstream pusher member being mobile between retracted positions enabling the passage of bottles driven by the rear belt and deployed positions blocking the passage of the bottles, the distance between the upstream pusher member and the downstream pusher member being chosen to trap a single bottle between the upstream pusher member and the downstream pusher member when the upstream pusher member and the downstream pusher member are in the deployed position.
However, Itoh teaches the analogous art of an automatic device capable of performing automated analyses comprising a transfer mechanism (Itoh; fig. 1, #10, #20, [0018]) wherein the transfer mechanism further comprises a mechanism for controlling the space between bottles on the belt (Itoh; fig. 1, #23, #24, [0023]), the spacing control mechanism comprising the upstream pusher member and the downstream pusher member being mobile between retracted positions enabling the passage of bottles driven by the rear belt and deployed positions blocking the passage of the bottles, the distance between the upstream pusher member and the downstream pusher member being chosen to trap a single bottle between the upstream pusher member and the downstream pusher member when the upstream pusher member and the downstream pusher member are in the deployed position (Itoh teaches an upstream pusher member and a 
It would have been obvious to one of ordinary skill in the art to modify the spacing control mechanism of modified Friedman with the mechanism for controlling the spacing between the bottles, as taught by Itoh, because Itoh teaches the mechanism for controlling the spacing between the bottles regulate the movement of the bottle along the transport mechanism (Itoh; [0023]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Le Comte and Itoh both teach an automatic device capable of performing automated analyses comprising a transfer mechanism (Itoh; fig. 1, #10, #20, [0018]).
	Note: “when the upstream pusher member and the downstream pusher member are in the deployed position” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04) 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, in view of Wan, and further in view of Edelmann (US 2016/0054341; already of record – hereinafter “Edelmann”).

Regarding claim 17, modified Friedman teaches the automatic device according to claim 16 above.
Modified Friedman does not teach the adapter having an inclined and off-center housing such that the opening of the bottle remains centered.
However, Edelmann teaches the analogous art of an automatic device capable of performing automated analyses (Edelmann; [0034]) comprising an adapter (Edelmann; fig. 1, #10, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adapter of modified Friedman with the adapter having an inclines and off-center housing such that the opening of the bottle remains centered, as taught by Edelmann, because Edelmann teaches the adapter configured with an incline and off-center housing is less likely or prevents the contents of the bottle in the adaptor from being spilled with the bottle is under accelerating forces (Edelmann; [0017]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Friedman and Edelmann both teach an automatic device capable of performing automated analyses (Edelmann; [0034]) comprising an adapter (Edelmann; fig. 1, #10, [0037]).

Response to Arguments
Applicants arguments filed on 10/15/2021 have been fully considered.

Applicant(s) argue on page 7 of their remarks towards the 112(b) rejection directed towards claim 11 in the Final Rejection mailed on 05/17/2021 that the originally filed specification explains that front and rear conveyor belts 73, 74 are driven by the same motor 77 and that a transmission (not shown) enables coupling of movements of respective drive pulleys of the front and rear conveyor belts 73, 74, and that the front and rear belts move in opposite directions. See Originally filed Specification, page 8, lines 18-24. Accordingly, as explained during the interview, the originally filed specification provides at least one example of how the front belt and the rear belt are capable of being moved in opposite directions by the same motor-i.e., a transmission. Indeed, the claims are silent with respect to any structure of the transmission, or even the 
Claim 11 merely recites “the front belt and the rear belt being moved in opposite directions by the same motor”.  However, it is unclear how the belts are capable of being moved in opposite directions by a single motor since a motor typically only rotates in a single direction.  How are the belts configured in order to allow a single motor to convey the belts in opposite directions from one another?  Accordingly, essential elements of the invention as defined by applicant’s instant specification appear to be omitted from the claim language. 
If a claim fails to interrelate essential elements of the invention as defined by applicant(s) in the specification, the claim may be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as indefinite. See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976). But see Ex parte Nolden, 149 USPQ 378, 380 (Bd. Pat. App. & Inter. 1965) ("[I]t is not essential to a patentable combination that there be interdependency between the elements of the claimed device or that all the elements operate concurrently toward the desired result"); Ex parte Huber, 148 USPQ 447, 448-49 (Bd. Pat. App. & Inter. 1965) (A claim does not necessarily fail to comply with 35 U.S.C. 112, second paragraph where the various elements do not function simultaneously, are not directly functionally related, do not directly intercooperate, and/or serve independent purposes.). See MPEP § 2172 for guidance in determining whether a rejection based on indefiniteness would be appropriate. (See MPEP 2172.01). Furthermore, it is improper to import claim limitation from the specification (MPEP 2111.01 (II)). 

Applicant’s arguments with respect to claim(s) 1, 3-17, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Ryan et al. (US 2008/0193334) discloses a sample handler on a diagnostic analyzer that includes a sample carrier and conveyor belt.
Saxon et al. (US 4,927,765) discloses an adapter for a bottle that is off-center with respect to the opening of the container.
Wakatake (US 5,183,638) discloses an adapter that supports a bottle in a free rotatable manner that is deviated from an axis Y of the bottle when housed in the adapter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798